Opinion filed July 1, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00017-CV
                                                    __________
 
                      RAWHIDE
MESA-PARTNERS, LTD, Appellant
 
                                                             V.
 
BROWN McCARROLL, L.L.P.;
KELL MERCER; AND LYNN BUTLER, Appellees

 
                                   On
Appeal from the 419th District Court
 
                                                            Travis
County, Texas
 
                                           Trial Court
Cause No. D-1-GN-08-001712
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Rawhide
Mesa-Partners, Ltd has filed in this court a motion to dismiss its appeal as to
Kell Mercer.  The motion is granted, and the appeal is dismissed as to only
Kell Mercer.
            Rawhide’s appeal as to
Brown McCarroll, L.L.P. and Lynn Butler remains active.
 
July 1, 2010                                                                             PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.